DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 3, 8 – 9, and 16 have been cancelled. Claims 1 – 2, 4 – 7, 10 – 15, and 17 – 21 are as previously presented. Claims 22 – 24 are new. Therefore, claims 1 – 2, 4 – 7, 10 – 15, and 17 – 24 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 4/19/2022 has been entered. The 112(b) rejection of claim 16 is withdrawn in view of Applicant’s cancellation of claim 16.

Claim Interpretation
Claim 1 recites the term “subcritical fissures.” Examiner is interpreting the term “subcritical” as indicated by the following from page 6 of Applicant’s specification: “Subcritical means here that the fissure propagation comes to rest or stops before the fissure splits the solid into at least two parts.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites, "producing more modifications or providing a higher modification density in a region of a triggering position of the main fissure." It is unclear what the reference modification density is when reciting a "higher modification density." In other words, what is the claimed "higher modification density" higher than? For example, is there a location in the solid wherein a first density of modifications is produced, and there is also a location wherein a second density of modifications is produced, wherein the second density is greater than (higher than) the first density? This appears to be indicated in Applicant's Fig. 20. However, the language of claim 23 does clearly indicate this.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 7, 12, 14 – 15, 17 – 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kunishi et al. (US 2013/0312460) in view of Yonehara et al. (US 2014/0038392).
Regarding claim 1, Kunishi discloses a method for separating at least one solid portion from a solid, the method comprising: 
forming subcritical fissures in a crystal lattice of the solid by modifying the crystal lattice of the solid by a laser (“object of the present invention to provide a manufacturing method of a single crystal substrate and to provide an internal modified layer-forming single crystal member” [Abs]; “condensing the laser beams into an inside of the single crystal member” [Abs]; it is noted that Applicant’s specification indicates the following: “Subcritical means here that the fissure propagation comes to rest or stops before the fissure splits the solid into at least two parts” [page 6]; [0089] of Kunishi indicates the laser beams are applied to create the modification layer, then the crystal wafer is cleaved; that is, the solid is not split into two parts until the crystal wafer is cleaved), such that a plurality of modifications are produced in the crystal lattice (see Figs. 3 and 4, modifications 12c) and the crystal lattice fissures in regions surrounding the modifications at least in respectively one portion (“FIG. 4 is a schematic cross-sectional view showing that cracks 12c are formed in the inside of the single crystal member by irradiation of the laser beams” [0040]; see annotated Fig. 4 showing the modifications 12c and the fissures);
predefining a detachment zone in the regions where the crystal lattice fissures (Fig. 3, the detachment zone is “modified layer 12” [0040], which is predefined since the laser is applied to a specific zone); and 
separating the solid into at least two components along the detachment zone, the at least two components including a solid layer and a residual solid (“this silicon wafer (internal modified layer-forming single crystal member) was subjected to the cleavage, whereby a cross section of the modified layer 12 was exposed” [0089]; Fig. 7 shows the crystal wafer having been separated into components 10u and 10d along detachment zone 12, by the process shown in Fig. 6, wherein forces Fu and Fd are applied to separate 10u from 10d [0073]),
wherein modifying the crystal lattice of the solid by the laser comprises emitting a laser beam by the laser that penetrates the solid via a polished surface, the solid being at least partially transparent to the laser beam (both surfaces of the crystal wafer were “subjected to the mirror polishing” [0089]; “condensing the laser beams into an inside of the single crystal member” [Abs]; see also Fig. 2 showing laser beam penetrating the surface of the crystal; the solid is indicated to be at least partially transparent to the laser beam, since the laser beam is condensed inside the solid), wherein the regions where the crystal lattice fissures include the subcritical fissures (see annotated Fig. 4), wherein the solid comprises silicon carbide, wherein the solid is an ingot (the crystal member may be “an ingot of the silicon wafer; an ingot of single crystal sapphire, SiC or the like” [0081]; SiC is silicon carbide).
While Kunishi discloses, “It is preferable to set a dimension, density and the like of the cracks 12c, which are to be formed, in consideration of a material of the single crystal member 10 from a viewpoint of making it easy to exfoliate the single crystal layer 10u from the modified layer 12” [0056], Kunishi does not expressly disclose wherein the subcritical fissures propagate less than 5 mm in the solid, and wherein the subcritical fissures propagate in a plane parallel to the polished surface of the solid.
Yonehara is directed toward “[m]ethods and systems ... provided for the split and separation of a layer of desired thickness of crystalline semiconductor material” [Abs] such as SiC [0054]. Yonehara discloses the following: “[t]he laser processing innovations disclosed herein are based on localized absorption of a focused laser beam in transparent (or semi-transparent) matter (such as a crystalline semiconductor material) by focused photon energy (for example a focused laser beam with a suitable wavelength and energy) in which material phase change (for example from crystalline to amorphous semiconductor material) and reconstruction, and/or voids or pores formation, and/or re-solidification forming polycrystalline domains are managed and controlled. Such heterogeneity forms a relatively abrupt stress field in the material and the stress may be relaxed through induced micro-crack generation, resulting in inhomogeneity around the irradiated sites by injecting energy without any mass transportation. Selective and controlled formation of inhomogeneity may be induced in small spots by dense photon energy for short time period” [0064]. Micro-crack generation corresponds to the formation of fissures.
Given Yonehara’s teaching that the formation of micro-cracks / fissures can be controlled by controlling the photon energy and amount of time that the laser is applied, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the subcritical fissures propagate less than 5 mm in the solid, in order to achieve the desired formation of micro-cracks / fissures with specific properties (for example, inducing micro-cracks / fissures in small spots by applying dense photon energy for a short time period), as taught by Yonehara.
Furthermore, it is noted that the limitation “wherein the subcritical fissures propagate less than 5 mm in the solid, and wherein the subcritical fissures propagate in a plane parallel to the polished surface of the solid” merely recites the intended result of a positively-recited process step. Specifically, this limitation is the intended result of the step of modifying the crystal lattice of the solid by a laser. The courts have noted that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 2111.04-I. Furthermore, it would have been obvious to include wherein the subcritical fissures propagate less than 5 mm in the solid, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

    PNG
    media_image1.png
    684
    742
    media_image1.png
    Greyscale

Fig. 4 of Kunishi, annotated

Regarding claim 2, Kunishi discloses wherein the subcritical fissures extend in a horizontal direction (see Fig. 4). Additionally, it is noted that the claimed limitation does not include a process step positively recited. Rather, it simply expresses an intended result. See MPEP 2111.04-I.

Regarding claim 4, Kunishi discloses wherein a crystallographic orientation of the ingot is used to adapt the modifications produced by the laser beam to the crystallographic orientation (Fig. 17 shows, and [0097]-[0100] describe, that the ingot (10) is positioned on stage 70 which rotates, and is moved in the x-direction and y-direction with moving stages 84 and 86, respectively).

Regarding claim 5, Kunishi discloses wherein the subcritical fissures propagate in a defined manner in a layer in such a manner that the detachment zone has a defined shape (see Fig. 4). Additionally, it is noted that the claimed limitation does not include a process step positively recited. Rather, it simply expresses an intended result. See MPEP 2111.04-I.

Regarding claim 6, Kunishi does not expressly disclose wherein the subcritical fissures are in a portion spaced apart from a vertical centre of the respective modification.
However, this limitation merely recites the intended result of a process step positively recited. Specifically, this limitation is the intended result of the step of modifying the crystal lattice of the solid by a laser. The courts have noted that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 2111.04-I.

Regarding claim 7, Kunishi discloses wherein the detachment zone is located in a length direction of the solid on a first side of the modifications, and wherein the polished surface is arranged on a second side of the modifications opposite the first side (Fig. 7 shows wherein 10u is detached from 10d in a length direction at a first side of modification layer 12; [0089] describes that both surfaces of the crystal wafer were “subjected to the mirror polishing”; this indicates that a polished surface is on a second side of the modifications opposite the first side).

Regarding claim 12, Kunishi discloses wherein a pulse repetition frequency of the laser is between 16 kHz and 20 MHz (“repetition frequency is 100 kHz” [0083]).

Regarding claim 14, Kunishi does not expressly disclose wherein the laser beam is split by a diffractive optical element into a plurality of laser beams in order to produce a corresponding number of modifications according to the splitting of the laser beam.
Yonehara discloses that the laser beam is split by a diffractive optical element into a plurality of laser beams in order to produce a corresponding number of modifications according to the splitting of the laser beam (“multiple laser beams may be used for each wafer” [0164]; Fig. 19 shows, for example, a single beam from laser 1 that is split by a beam splitter into a plurality of laser beams to process a wafer).
It would have been obvious to include wherein the laser beam is split by a diffractive optical element into a plurality of laser beams in order to produce a corresponding number of modifications according to the splitting of the laser beam, ultimately to achieve processing efficiency and cost efficiency [0164].

Regarding claim 15, Kunishi discloses wherein at least individual light beam components penetrate into the solid via the penetration surface to produce the modifications (Fig. 2 shows laser beam B penetrating into the solid, to produce modifications 12). 
Kunishi does not expressly disclose wherein a focus of the laser is less than 1000 µm away from a penetration surface of the solid. However, Kunishi discloses that the focus is positioned at depth D, wherein D can be adjusted by adjusting the positions of first lens 16 [0043]. 
It would have been obvious to include wherein a focus is less than 1000 µm away from a penetration surface of the solid, in order to form the modification layer at a desired depth. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 17, Kunishi discloses controlling the generation of the modifications depending on one or more material properties of the solid (“It is preferable to set a dimension, density and the like of the cracks 12c, which are to be formed, in consideration of a material of the single crystal member” [0056]).
Regarding claim 18, Kunishi discloses wherein an optical system for focusing the laser beam has a numerical aperture of 0.1 to 0.9 (the numerical aperture of lens 15, which Fig. 2 shows as the combination of lens 16 and lens 18, “is set preferably within a range of 0.3 to 0.85, more preferably, within a range of 0.5 to 0.85” [0045]).

Regarding claim 19, Kunishi does not expressly disclose wherein the modifications have a vertical extension of less than 50 µm. However, Kunishi discloses that the modifications have a vertical extension of less than 60 µm (the thickness T of modifications 12, shown in Fig. 2, is “less than 60 µm” [0043]. 
It would have been obvious to include that the modifications have a vertical extension of less than 50 µm, since the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 20, Kunishi discloses wherein the laser has a wavelength between 800 nm and 1200 nm (“wavelength of 1064 nm” [0089]).

Regarding claim 21, Kunishi does not expressly disclose wherein the laser beam causes a material conversion, and wherein amorphous phases result from material conversion. 
Yonehara discloses wherein a laser beam causes a material conversion, and wherein amorphous phases result from that material conversion (“absorbed photons create localized change in the crystalline structure, such as shifting from crystalline to amorphous state” [0082]). 
It would have been obvious to include that the laser beam causes a material conversion, wherein amorphous phases result from that material conversion, because “these inhomogeneities form abrupt localized stress field changes resulting in introducing micro-cracks” [0082]. Therefore, this is merely the simple substitution of one means for forming cracks in a substrate for another. Furthermore, claim 20 does not positively recite an active method step. Therefore, this limitation is not given patentable weight. "A "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"(quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))." MPEP 2111.04-I.

Regarding claim 24, Kunishi discloses wherein each subcritical fissure is produced or triggered at an edge of the corresponding modification or at a distance from the corresponding modification (see annotated Fig. 4, below, which shows wherein the subcritical fissures are produced at an edge of the corresponding modification).

    PNG
    media_image2.png
    684
    742
    media_image2.png
    Greyscale

Fig. 4 of Kunishi, annotated (for claim 24)

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kunishi / Yonehara in view of Schillinger et al. (US 2014/0199519).
Regarding claim 10, Kunishi does not expressly disclose wherein the wavelength of the laser beam of the laser is selected in such a manner that the linear absorption of the solid is less than 0.1 cm-1. However, Kunishi discloses, in [0050]-[0051], that the wavelength is selected such that the laser beam can be transmitted through the surface to an internal layer, as opposed to selecting a wavelength that would result in the laser beam energy being absorbed “to a large extent” resulting in processing the surface rather than an internal layer. Therefore, Kunishi acknowledges that transmittance/absorption of the laser beam depends on the wavelength of the laser beam.
Schillinger is related to a method and device for laser-based machining [Title] by focusing a laser beam within a transparent substrate to create a material modification line [0026]. Schillinger discloses “The wavelength 1 of the laser is preferably chosen such that the material is substantially transparent at this wavelength (specifically for example: absorption <<10% per mm of material depth=>.gamma.<<1/cm; .gamma.: Lambert-Beer absorption coefficient)” [0033]; the disclosure of .gamma.<<1/cm indicates that the Lambert-Beer absorption coefficient is ‘much less than’ 1/cm).
Therefore, it would have been obvious to include selecting a wavelength in such a manner that the linear absorption of the solid is less than 0.1 cm-1, in order to process the crystal at a desired layer location. Additionally, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 13, Kunishi does not expressly disclose wherein the laser beam is introduced into the solid with a pulse density between 100 nJ/µm2 and 10 000 nJ/µm2.  
Schillinger discloses that crack formation (fissures) can be achieved by setting the laser “fluence (energy density in Joules per cm.sup.2)” [0038]-[0039].
It would have been obvious to include wherein the laser beam is introduced into the solid with a pulse density between 100 nJ/µm2 and 10 000 nJ/µm2, because Schillinger teaches that desired crack formation, which may include desired or undesirable melting and/or ablation, can be achieved by setting the fluence. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kunishi / Yonehara in view of Okuma et al. (US 2014/0001679).
Regarding claim 11, Kunishi does not expressly disclose wherein the energy of the laser beam of the laser is selected in such a manner that the modifications in the solid in at least one direction are less than three times the Rayleigh length.
Okuma is related to a method of processing a SiC substrate by converging a laser beam within the SiC substrate [Abs]. Okuma discloses, “The size of the modified regions 7a can be adjusted by changing the pulse energy of the laser light L, for example” [0061].
It would have been obvious to include wherein the energy of the laser beam of the laser is selected in such a manner that the modifications in the solid in at least one direction are less than three times the Rayleigh length, in order to achieve a desired size of the modifications. It is noted that while Kunishi and Okuma do not expressly refer to the Rayleigh length, one of ordinary skill in the art would be able to choose an appropriate energy that would result in a desired size of the modifications. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Claims 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kunishi / Yonehara in view of Sakamoto et al. (US 2009/0302428).
Regarding claim 22, Kunishi does not expressly disclose wherein separating the solid into at least two components along the detachment zone comprises: triggering a main fissure that connects the subcritical fissures, wherein the triggering comprises providing locally different modification concentrations or distributions in the crystal lattice.
Sakamoto is directed toward a laser processing method for cutting a semiconductor material [0001]. Sakamoto discloses separating a solid into at least two components (see Figs. 21(a) and 21(b), wherein solid 4 is separated into two components), comprising triggering a main fissure (main fissure shown in annotated Fig. 21(b)) that connects subcritical fissures (see annotated Fig. 21(a); “fractures 24” [0044]), wherein the triggering comprises providing locally different modification concentrations or distributions in the crystal lattice (see annotated Fig. 21(a), showing a higher modification density region and a lower modification density region).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein separating the solid into at least two components along the detachment zone comprises: triggering a main fissure that connects the subcritical fissures, wherein the triggering comprises providing locally different modification concentrations or distributions in the crystal lattice. This is a known technique of separating a solid into at least two components, applied to Kunishi’s method of separating a solid into at least two components, to yield the predictable result of achieving a separated solid. That is, Kunishi discloses providing modifications as described in the rejection of claim 1, but does not expressly disclose whether the modifications are concentrated / distributed differently for different locations. However, in both Kunishi and Sakamoto, the desired result of separating a solid by producing the modifications is achieved.

    PNG
    media_image3.png
    730
    550
    media_image3.png
    Greyscale

Figs. 21(a) and 21(b) of Sakamoto, annotated
Regarding claim 23, Kunishi does not expressly disclose wherein providing the locally different modification concentrations or distributions in the crystal lattice comprises: producing more modifications or providing a higher modification density in a region of a triggering position of the main fissure.
Sakamoto discloses wherein providing the locally different modification concentrations or distributions in the crystal lattice comprises: producing more modifications or providing a higher modification density in a region of a triggering position of the main fissure (see annotated Fig. 21(a)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein providing the locally different modification concentrations or distributions in the crystal lattice comprises: producing more modifications or providing a higher modification density in a region of a triggering position of the main fissure. This is a known technique of separating a solid into at least two components, applied to Kunishi’s method of separating a solid into at least two components, to yield the predictable result of achieving a separated solid. That is, Kunishi discloses providing modifications as described in the rejection of claim 1, but does not expressly disclose whether more modifications / a higher density of modifications is produced for different locations. However, in both Kunishi and Sakamoto, the desired result of separating a solid by producing the modifications is achieved.

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
On pages 8 – 9, Applicant states, “the subcritical fissures recited in pending independent claim 1 are not interconnected and the Kunishi reference does not disclose forming such subcritical fissures in a crystal lattice of a solid by modifying the crystal lattice of the solid by a laser. The alleged modifications (element 12c) shown in annotated Figure 4 of the Kunishi reference on page 7 of the Office Action are cracks formed in the inside of Kunishi’s single crystal member by irradiation of laser beams. A fissure is a type of crack. The present application unambiguously and consistently distinguishes between modifications and fissures. Conflating the claimed fissures and modifications represents clear error.”
However, Applicant’s argument is not persuasive. Examiner acknowledges that Kunishi uses the term “cracks” for modifications 12c. However, Kunishi discloses that modified layer 12, which comprises a plurality of cracks / modifications 12c, is formed by condensing laser beams B inside crystal member 10 (see, for example, paragraph [0054] and Fig. 3). This reads on Applicant’s claimed language of “forming subcritical fissures in a crystal lattice of the solid by modifying the crystal lattice of the solid by a laser, such that a plurality of modifications are produced in the crystal lattice and the crystal lattice fissures in regions surrounding the modifications at least in respectively one portion.”
On page 9, Applicant states, “Moreover, Figure 4 of the Kunishi reference is a cross-sectional view along the x-direction in Figure 3 of Kunishi. Accordingly, Figure 4 of the Kunishi reference shows the depth (z-direction) and width (x-direction) dimensions of Kunishi’s cracks 12c. As shown in Figure 3 of the Kunishi reference, the cracks 12c are not subcritical as defined by Applicant. Instead, each crack 12c runs the entire length or nearly entire length (y-direction) of Kunishi’s single crystal member. The pulsed laser beams B apparently form rows of cracks 12c where each crack 12c appears to consist of smaller microcracks that are interconnected along the length (y) direction, as shown in Figure 3 of the Kunishi reference.”
However, Applicant’s argument is not persuasive. Applicant's specification describes subcritical as follows: “Subcritical means here that the fissure propagation comes to rest or stops before the fissure splits the solid into at least two parts” [page 6 of Applicant’s specification]. As shown in Fig. 3, the solid has not been split into at least two parts, by neither modifications 12c nor by the fissures that are shown in Fig. 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761